151 Ga. App. 584 (1979)
260 S.E.2d 538
COREY
v.
RENARD.
57758.
Court of Appeals of Georgia.
Argued May 9, 1979.
Decided September 20, 1979.
Rehearing Denied October 2, 1979.
Don M. Jones, for appellant.
Ronald L. Hilley, for appellee.
SMITH, Judge.
We granted this interlocutory appeal to deal with the trial court's imposing the sanction of default judgment against appellant-defendant. The court imposed that sanction under CPA § 37 (d) (Code Ann. § 81A-137 (d)), for appellant's failure to answer interrogatories propounded by appellee Renard. However, appellant had timely filed a motion for a protective order concerning the interrogatories. The court never ruled upon appellant's motion. While the protective order was pending, the entry of default judgment under CPA § 37 (d) was erroneous. See CPA § 37 (d).
Judgment reversed. Quillian, P. J., and Birdsong, J., concur.